Fourth Court of Appeals
                                            San Antonio, Texas
                                                  January 19, 2022

                                               No. 04-22-00014-CV

      In re THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                                  Relator

                                         Original Mandamus Proceeding1

                                                       ORDER

Sitting:           Rebeca C. Martinez, Chief Justice
                   Irene Rios, Justice
                   Liza A. Rodriguez, Justice

       On January 7, 2022, the relator filed a petition for a writ of mandamus. On January 11,
2022, the real party filed a response to the petition. On January 13, 2022, relator filed an
amended petition for a writ of mandamus.

        On January 13, 2022, the relator filed a second amended motion for temporary
emergency relief seeking a stay of the trial court orders challenged in its amended mandamus
petition. On January 14, 2022, the real party filed a response to the second amended motion for
temporary emergency relief.

       The relator’s second amended motion for temporary emergency relief is GRANTED. See
TEX. R. APP. P. 52.10(b). The trial court’s order entitled “Interim Order for Deposit,”2 and its
order entitled “Order on Motion to Enforce,” signed on December 23, 2021, are STAYED
pending further order of the court.

           The relator’s amended mandamus petition remains pending before the court.



           It is so ORDERED on January 19, 2022.




1 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.C., pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.

2   The “Interim Order for Deposit” does not show the date the trial court signed it.
                                               PER CURIAM




ATTESTED TO: __________________________
             Michael A. Cruz, Clerk of Court